Case 2:16-cv-08033-AB-FFM Document 306-2 Filed 12/10/18 Page 1 of 23 Page ID
                                 #:9139




                 EXHIBIT B
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                     INDEX NO. 650026/2018
          Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                167                              Document 306-2 Filed 12/10/18 Page 2 of 23 NYSCEF:
                                                                                 RECEIVED    Page ID12/10/2018
                                                        #:9140


         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ----------------------------------------------------------------------X
         GATE WORLDWIDE HOLDINGS LLC,                                              Index No. 650026/2018

                                             Plaintiff,                            Part 61
                                                                                   Justice Barry Ostrager
                           -against-
                                                                                   NOTICE OF BANKRUPTCY
         INTERTOUCH HOLDINGS LLC; ST HOLDINGS LLC;                                 CASE
         INTERTOUCH TOPCO LLC;
         and NOMADIX, INC.,

                                              Defendants.
         ----------------------------------------------------------------------X

                  Defendants interTouch Holdings LLC and interTouch Topco LLC, hereby give notice

         that all attempts to collect debts against them have been stayed, pursuant to 11 U.S.C. §362, by

         the filing of Chapter 11 bankruptcy petitions on December 10, 2018 with the U.S. Bankruptcy

         Court, District of Delaware, case numbers 18-12772 and 18-12773. Copies of the petitions are

         attached.

         Dated: Portland, Oregon
                December 10, 2018

                                                              TONKON TORP LLP

                                                              By /s/ Caroline Harris Crowne
                                                                 Caroline Harris Crowne (admitted pro hac vice)
                                                                 Timothy J. Conway (admitted pro hac vice)
                                                                 888 SW Fifth Avenue, Suite 1600
                                                                 Portland, Oregon 97204
                                                                 Phone: 503-802-2056
                                                                 caroline.harris.crowne@tonkon.com
                                                                 tim.conway@tonkon.com

                                                              GANFER SHORE LEEDS & ZAUDERER LLP
                                                                  Craig S. Kesch
                                                                  360 Lexington Avenue, 14th Floor
                                                                  New York, New York 10017
                                                                  Phone: 212-412-9522
                                                                  ckesch@ganfershore.com
                                                              Attorneys for Defendants

         039621/00001/9542361v1
                                                                 1

                                                             1 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                             INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                     Document
                                                                             Doc 1  306-2
                                                                                     Filed   Filed 12/10/18
                                                                                           12/10/18    Page 1Page 11 3 of 23 NYSCEF:
                                                                                                              of RECEIVED      Page ID12/10/2018
                                                                                   #:9141



 United States Bankru *y          Court for the:

 DISTRICT OF DELAWARE

 Case number gf knour)                                                                      Chapter          11

                                                                                                                                                    O       Check if this an
                                                                                                                                                            amended Sing




 Official         Form        201

                             Petition              for      Non-Individuals                                       for                                                                    4,16
 Voluntary                                                                                          Filing                   Bankruptcy
 If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, wrlie the debtors                                name and case number (if known).
 For more Information, a separate document, Insimctions     for Bardrruptcy Forms for AtarMnd|wduals,   is available.


 1.     Debtors    name                    interTouch         Holdinns     LLC


 2.     All other names debtor
        used in the last 8 years
        Include any assumed
        names, trade names and
        doing brakess as names


 3.     Debtors federal
        Employer Identification            XX-XXXXXXX
        Number (EIN)



 4.     Debtors    address                 Principal      place of business                                             IIllalling address,   if dlNerent     from principal     place of
                                                                                                                        business

                                           480 Olde        Washington       Road
                                           Ste 350
                                           Westerville,  OH 43082
                                           Number, Street, City, Stale & ZIP Code                                       P.O. Box, Number, Street, City, State & ZIP Code

                                                                                                                        Location of principal      assets,     If different   from principal
                                           County                                                                       Place of business


                                                                                                                        Number, Street, City, State & ZIP Code


 S.     Debtors    website     (URL)



 8-     Type of debtor                     g   Corporation      (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           O   Partnership (excluding LLP)
                                           O Other. Specify




 Official Form 201                                       Voluntary   Petition   for Non-indMduals      Filing for Bankruptcy                                                           page 1
                                                                                          2 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                     INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                 Document
                                                                         Doc 1  306-2
                                                                                 Filed   Filed 12/10/18
                                                                                       12/10/18    Page 2Page 11 4 of 23 NYSCEF:
                                                                                                          of RECEIVED     Page ID12/10/2018
                                                                               #:9142
 Debtor      interTouch       Holdings    LLC                                                                    case number (nnow)
             Name


 7.     Describe   debtor's   business    A. Check one:
                                           O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           O Railroad (as defined in 11 U.S.C. § 101(44))
                                           O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           ¤    Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           E None of the above

                                           B. Check all that apply

                                           D Tax-exempt entity (as described in 26 U.S.C. §501)
                                           O Investment company, inc|üding hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           ¤    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))


                                           C. NAICS (North Amer!cen Industry CIso:'sL::   System) 4-digit code that best desenbes debtor.
                                              See http://ma== useurts.qov/foc f‡t neEcn=l-association-naics-codes.




  8.    Under which chapter of the         Check one:
        Bankruptcy Code is the
        debtor filing?                          Chapter 7

                                           O Chapter 9
                                           E Chapter 11. Check all that apply
                                                                   O       Debtor's aggregate noncontingent iiÿü|dated debts (excluding debts owed to insiders or affiliates)
                                                                           are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).

                                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                           business debtor, attach the most recent balance sheet, st:tement of operations, cash-flow
                                                                           statement, and federal income tax retum or if all of these documents do not exist, follow the
                                                                           procedure in 11 U.S.C. § 1116(1)(B).

                                                                           A plan is being filed with this petition.
                                                                   O       Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                           accordance with 11 U.S.C. § 1126(b).
                                                                   O       The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                           Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                           attachment to Voluntary Petition for Non-Individuals Filing for Bankmptcy under Chapter 11
                                                                           (Official Form 201A) with this form.

                                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                Chapter 12




  9.    Were prior bankruptcy              g No.
        cases filed by or against
        the debtor within the last 8       O Yes.
        years?
        If more than 2 cases, attach a
        separate list.                               District                          _             When                              Case number

                                                     District                                        When                              Case number


  10.   Are any bankruptcy cases           O No
        pending or being filed by a
        business partner or an             E Yes.
        affiliate of the debtor?
        List all cases. If more than 1,
        attach a separate list                       Debtor      interTouch        Topco     LLC                                      Relationchip
                                                     District    Delaware                            When                             Case number, if known




  Official Form 201                                Voluntary    Petition    for Non4ndN'duals       Filing for Bankruptcy                                           page 2
                                                                                        3 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                            INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                        Document
                                                                                Doc 1  306-2
                                                                                        Filed   Filed 12/10/18
                                                                                              12/10/18    Page 3Page 11 5 of 23 NYSCEF:
                                                                                                                 of RECEIVED      Page ID12/10/2018
                                                                                      #:9143
 Debtor      _interTouch       Holdings           LLC                                                                     case number (itknown)
              Name


 11.     Why is the case filed in             Check aH that apply:
         this district?
                                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                        A bankrupte;    case ±±ne=!ng        debtor's affiliate, general partner, or pednerahip   is pending in this district


 12.     Does the debtor      own or          g No
                                                           Answer below for each property that needs immediate attention. Attach eddi5one! sheets if needed.
              prope       perso          al   O Yes.
         property that needs
         Immediate attention?                              Why does the property           need Immediate    attantian?     (Check all that apply.)

                                                            O It poses or is alleged to pose a threat of !m-!ae-±          and ident!ñeble hazard to public health or safety.

                                                                What is the hazard?

                                                            D   It needs to be physically secured or preteMed from the weather.

                                                            ¤    It includes perishable goods or assets that could quickly deterferete or lose value without attention (for example,
                                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                            D   Other

                                                            Where Is the property?
                                                                                                  Number, Street, City, State & ZIP Code
                                                            Is the property     insured?

                                                            ¤ No
                                                            O Yes.      Insurance agency

                                                                        Contact name
                                                                        Phone



                         cal and administrative          information

 13.     Debtor's estimation        of        .          Check one:
         available funds
                                                         E Funds will be available for distribution to unsecured creditors.

                                                         O After any administrative        6xp6ñsês are paid, no funds will be available to unsecured creditors.


 14.     Estimated   number        of         g 1-49                                                  O   1,000-5,000                                 O 25,001-50,000
         creditors
                                              O 50-99                                                 O 5001-10,000                                   O 50,001-100,000
                                              O 100-199                                               O 10,001-25,000                                 O More than100,000
                                                   200-999


 15.     Estimated   Assets                   g $0- $50,000                                           ¤   $1,000,001    - $10 million                 D   $500,000,001     - $1 billion
                                                                                                      O   $10,000,001     - $50 million               O   $1,000,000,001     - $10 billion
                                              O $50,001 - $100,000
                                                                                                      O   $50,000,001 - $100 million                  O   $10,000,000,001     - $50 billion
                                              O $100,001 - $500,000
                                              O $500,001 - $1 million                                 ¤   $100,000,001 - $500 million                 O   More than $50 billion
 _                                                                                                                                                                                              __
 16.     Estimated   liabilities              O    $0 - $50,000                                       O $1,000,001 - $10 million                      E $500,000,001 - $1 billion
                                              O    $50,001 - $100,000                                 ¤ $10,000,001 - $50 million                     O $1,000,000,001 - $10 billion
                                              O    $100,001 - $500,000                                O   $50,000,001     - $100 million
                                                                                                                                                      O $10,000,000,001 - $50 billion
                                              O    $500,001 - $1 million                              D   $100,000,001     -$500 million              O   More than $50 billion




     Official Form 201                                     Voluntary    Petition   for Non-:=dMduals       Filing for Bankruptcy                                                       page 3
                                                                                               4 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                          INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                  Document
                                                                          Doc 1  306-2
                                                                                  Filed   Filed 12/10/18
                                                                                        12/10/18    Page 4Page 11 6 of 23 NYSCEF:
                                                                                                           of RECEIVED     Page ID12/10/2018
                                                                                #:9144
 Debtor    interTouch      Holdings    LLC                                                                        case number (noown)
           Name


           Request for Relief, Declaration,         and Signatures


 WARNING     - Be±mpta      fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                 imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 17. Declaration and signature
     of e±e-M                         The debtor requests relief in accordance          with the chapter of title 11, United States Code, specified in this petition.
     uepresentative of debtor
                                      I have been authcri::ed to file this petition on behalf of the debtor.

                                      I have examined the         M-±r          in this petition and have a reasonable        belief that the ! f:=:5::     is trued and correct.

                                      i declare under penalty of perjury that the &               eing is true and correct.

                                      Executed on             December    10, 2018
                                                              MM / DD / YYYY


                                 X    /s/ Seale A. Moorer, Jr.                                                           Seale    A. Moorer,        Jr.
                                      Signature of authorir.ud representative         of debtor                           Printed name

                                      Trtle       Sole   Member




 18. Signature   of attorney     X    /s/ Julia     Bettina     Klein                                                         Date   December    10, 2018
                                      S!gnatura of attomey for debtor                                                                MM / DD / YYYY

                                      Julia Bettina       Klein
                                      Printed name

                                      Klein LLC
                                      Firm name

                                      919 N. Market Street
                                      Suite 600
                                      Wilmington.    DE 19801
                                      Number, Street, City, State & ZIP Code


                                      Contact phone            (302) 438-0456                 Email address         klein@klein!!c.com


                                      6198 (DE)
                                      Bar number and State




  Official Form 201                                Voluntary     Petition   for Non-Individuals      Filing for Bankruptcy                                                      page 4
                                                                                       5 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                                                                                                  INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                                          Document
                                                                                                  Doc 1  306-2
                                                                                                          Filed   Filed 12/10/18
                                                                                                                12/10/18    Page 5Page 11 7 of 23 NYSCEF:
                                                                                                                                   of RECEIVED      Page ID12/10/2018
                                                                                                        #:9145


                                                UNANIMOUS                                   WRITTEN                       CONSENT                       OF SOLE                          MEMBER
                                                                                    OF      interTOUCH                           HOLDINGS                           LLC

                                                                                                          December                 10,       2018


                          The          undersigned                      sole          member                ("Member")                       of        interTouch                        Holdings                LLC,                  a Delaware
          limited          liability            company                      (the       "Company"),                       does         hereby              consent                 to        the      taking               of     the       following
          actions         and       does         hereby                adopt          the       following            resolutions                   (collectively,                            this     "Consent"),                       pursuant                to

          the     Limited             Liability               Company                     Agreement                 of      interTouch                     Holdings                 LLC              (the       "LLC                 Agreement")
          and     the      LimitedLiability                             Company                    Act      of the          State        of Delaware:



                                            WHEREAS,                              the   Member                 has        reviewed                and         considered                       the      materials                    presented                 by
                                                                                              of'
          the     management                       and           legal            advisors                    the         Company                  regarding                       the         Company's                          liabilities                and

          liquidity          situation;


                                            WHEREAS,                                the     Member                  has        consulted                with            the         Company's                         management                             and

          legal       advisors            and       has          considered                 fully          each      of the         strategic                alternatives                       available                  to the         Company;


                                            WHEREAS,                                the     Member                has      been         briefed               on        the        proposed                   voluntary                   petition                 to

          be filed          by      the        Company                   in the           United            States          Bankruptcy                     Court           for          the         District           of         Delaware                  (the

          "Bankruptcy                     Court")                for         relief         under           chapter               11     of        title           11     of        the             United            States              Code              (the

          "Bankruptcy                   Cude");


                                            NOW,                 THEREFORE,                                 BE      IT         RESOLVED,                            that           the         Company                     file       a petition                   in
          the     Bankruptcy                    Court            seeking                relief       under          the        provisions                  of      chapter                   11 of the               Bankruptcy                       Code,
          and       the    filing         of     such           petition              is authorized                 hereby;


                                            RESOLVED,                                 FUltTHER,                      that        Seale            A,       Moorer,                 Jr.        (the       "Authorized                          Officer")
          be,     and      hereby              is, authorized,                       empowered                    and       directed              in the           name             and         on behalf                   of the            Company
          to    execute             and        verify            a voluntary                    petition          under           chapter              11 of            the        Bankruptcy                        Code             and       to    cause
          the       same         to       be      filed           in        the       Bankruptcy                  Court           at     such              time          as        said             Authorized                       Officer               shall
          determine                it to be in             the         best         interest         of the         Company;


                                            RESOLVED,                                 FURTHER,                       that        the     Authorized                      Officer                    hereby           is,        authorized                     and
          directed          to employ                   the      law         firm         of KleinLLC                     as general               bankruptcy                       counsel                 to represent                      and         assist
          the     Company                 in carrying                    out        its respective                  duties         under           the          Bankruptcy                          Code        and             related         matters,
          and       to    take        any       and        all     actions                to advance                the     Company's                        rights           and            obligations,                       including                 filing
          any       pleadings;                  and        in      connection                     therewith,                the        Authorized                       Officer                 hereby               is,        authorized                     and
          directed            to       execute                appropriate                       retention            agreements,                        pay         appropriate                         retainers                     prior          to        and

          immediately                   upon            filing          of     the        case      under           chapter            11 of           the       Bankruptcy                          Code,           and          to cause                to       be
          filed       an appropriate                      application                     for     authority               to retain           the       services                   of Klein              LLC;


                                            RESOLVED,                                     FURTHER,                        that         the         Authorized                           Officer                be,          and           hereby                   is,
          authorized                and        directed                to     employ              any       other         professionals                       to    assist              the         Company                     in     carrying                out
          its     duties           under           the           Bankruptcy                      Code         and          related            matters;                  and             in      connection                        therewith,                   the
          Authorized                   Officer             be,         and        hereby            is,     authorized                  and        directed                   to    execute                   appropriate                      retention

          agreements,                   pay        appropriate                        retainers             prior         to      and        immediately                           upon              filing          of         the      case         under




                                                                                                                     6 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                                                                           INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                                  Document
                                                                                          Doc 1  306-2
                                                                                                  Filed   Filed 12/10/18
                                                                                                        12/10/18    Page 6Page 11 8 of 23 NYSCEF:
                                                                                                                           of RECEIVED      Page ID12/10/2018
                                                                                                #:9146



          chapter           11 ofthe              Bankruptcy                  Code,        and         to cause         to befiled              an appropriate                     application                  for     authority
          to retain          the        services            of     any    other         professionals                  as necessary;


                                              RESOLVED                        FURTHER,                        that     the    Authorized                     Officer            hereby           is,      authorized                and

          directed,              in the       name          and         on behalf           of     the       Company,             to      execute             all    petitions,                schedules,.              motions,

          lists,    applications,                     pleadings,               and       other         papers          or    documents,                  and        to take             any      and       all        such      other

          and      further             actions           which           such        Authorized                    Officer       or     the        Company's                      legal        counsel                may       deem

          necessary,                  proper,         or     desirshle             in    connection                   with    the      case           under          chapter              11    of     the       Bankruptcy
          Code,         with          a view         to the          successful            prosecution                  of   such         case;


                                              RESOLVED                        FURTHER,                        that     the    Authorized                     Officer            hereby           is,      authorized                and

          directed,              in     the       name           and     on     behalf            of     the         Company,             to      take        such          actions            and        to     make,             sign,

          execute,           acknowledge,                         and    deliver          any          and     all    such      additional               documents,                     agreements,                   affidavits,
          applications                  for       approvals              or    rulings           of     governmental                   or       regulatory                 authorities,                motions,              orders,
          directions,                 certificates,                requests,            receipts,            financing           statements,     or other  instruments                                                as may          be

                                      required           to give          effect        to the                               resefudone      and to cons=±te          the                                        transactions
          reasonably                                                                                   foregoing
          contemplated                       by    the      foregoing              resolutions,                to     execute          and        deliver            such         instruments,                   and         to fully
          perform            the        terms        and         provisions             thereof;             and


                                              RESOLVED                        FURTHER,                       that      to the       extent            that     any         of     the     actions          authorized                 by
          any      of       the                                  resolution              have           been         taken      by      the        Authorized                     Officer            on        behalf         of     the
                                       foregoing
          Company,                    such        actions          are   hereby           ratified           and       confirmed                in their        entirety.


                            This         Consent             may         be     executed                either         by    manual              or     electronic                 signature               or     a facsimile
          version           of     a manual                or electronic                signature



                            IN        WITNESS                    WHEREOF,                   the        undersigned               has        executed                this        Consent           as of          the      day        and
          year      first        written           above.


                                                                                                 SOLE              ME                 R                interTOUCH                         HOLDINGS                           LLC



                                                                                                 By:
                                                                                                                   Name:                    e          Moorer,              Jr.




                                                                                                                       -2-

                                                                                                                                                   .

                                                                                                                7 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                           INDEX NO. 650026/2018
         Case
NYSCEF DOC. NO.2:16-cv-08033-AB-FFM
                 167     Case 18-12772                                         Document
                                                                                 Doc 1  306-2
                                                                                         Filed   Filed 12/10/18
                                                                                               12/10/18    Page 7Page 11 9 of 23 NYSCEF:
                                                                                                                  of RECEIVED     Page ID12/10/2018
                                                                                       #:9147



          Debtor name interTouch Holdings LLC                                  __

          United States Bankruptcy Court for the:                                           District of Delaware
                                                                                                                                                                     Check   if thiS iS an
          Case number (if known):
                                                                                                                                                                     amended    filing




       Official       Form            204

       Chapter               11      or     Chapter            9 Cases:              List      of   Creditors               Who   Have        the      20    Largest

       Unsecured                    Ciaims            and       Are      Not        insiders                                                                                     12/15


       A list of creditorsholding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
       disputes.Do not Include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
       secured creditors, unless the unsecured claim resulting from i::adoquee    -li-i--i  value places the creditor among the holders of the 20
       largest unsecured          claims.




                                                                                                                                         Total claim, if     Deduction for     Unsecured
                                                                                                                                         partia!Iy           value of          claim
                                                                                                                                         secured             collateral or
                                                                                                                                                             setoff
        CMS Cameron McKenna Nabarro Olswang IHelenJohnson                                           Professional services                                                    $152,576.58
         LP                                  Helen.Johnson@cms-cmno.com
        Attn: Helen Johnson                 i+44 20 7367 3339
        Cannon Place
        78 Cannon Street
        London EC4N 6AF
        United Kingdom

        Buchatter, A Professional Corporation                 effery Ekbom                          Professional services                                                    $33,646.00
        Attn: Jeffery Ekbom                                 gekbom@buchalter.com
        16435 North Scottsdale Road                         |(480) 383-1821
        Suite 440
            ttsdale, AZ 85254-1754
        Morris, Nichols, Arsht & Tunnell LLP                Patricia Vella, Esq.                    Professional services                                                    $69,356.90
        Attn: Patricia Vella, Esq.                          prella@mnat.com
        1201 North Market Street                            (302) 351-9303
        P.O. Box 1347
           lmington, DE 19899-1347
         Tonkan Torp LLP                                    Mark LeRoux                             Professional services                                                    $336,097.34
        (Attn: Mark LeRoux                                  mark.leroux@tonkon.com
         888 SW Fifth Ave., Suite 1600                      (503) 802-2022
        Portland, OR 97204
        RAJAH & TANN SINGAPORE LLP                          Nigel Pereira, Esq.                     Professional services                                                    $67,027.85
       Attn: Nigel Pereira, Esq.
       G Battery Road #25-01                                inlgel.pereira@rajahtann.com
   L-¡Singapore 049910                                      !+6562320629
   I    jSKLAR WILLIAMS PLLC                                  ryan M. Williams, Esq.                Professional services                                                    $9,952.75
   6    LAW OFFICES                                         bwilliams@sklar-law.com
         Attn: Bryan M. Williams, Esq.                      (702) 360-6000
         410 South Rampart Boulevard
        Suite 350
          as Vegas, Nevada 89145
        Fenwick & West LLP                                  David Forst                             Professional services                                                    $Ï12   35.70
        Attn: David Forst                                   kIfrost@fenwick.com
        801 California SL                                   (650) 335-7254
          ountain View, CA 94041
        Landis Rath & Cobb LLP                               Richard Cobb, Esq.                     Professional services                                                    $3,295.35
        Attn: Richard Cobb, Esq.                            |Cobb@lrclaw.com
        $19 Market Street, Suite 1800                       j(302) 467-4400
        PO Box 2087
        Wilmington, DE 19899




       Official Form 204                    Chapter 11 or Chapter 9 Cases: List of Creditors            Who Have the 20 Largest Unsecured           Claims                       page 1
                                                                                               8 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                            INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12772                          Document
                                                                   Doc 1 306-2
                                                                           Filed  Filed 12/10/18
                                                                                 12/10/18   Page Page  1110 of 23NYSCEF:
                                                                                                 8 of RECEIVED     Page ID
                                                                                                                         12/10/2018
                                                                         #:9148

        Debtor        interTouch Holdings LLC                                                              Case number (nnown)
                      Name




         Name of creditor and cG;;;p:;t          Name, $:--,.:.... number, and     Nature of the claim      Indicate if   Amount of unsecured claim
         maillng address, including zip code     email address of creditor         (for example, trade      claim is      If the claim is fully unsecured, fill in only unsecured
                                                 contact                           debts, bank loans,       wr.tir.gent   claim amount. If claim is partially securedefill in
                                                                                   picisssicr,a:            un!!qu!ded,   total claim amount and deduction for value of
                                                                                   services, and            or disputed   collateral or setoff to calculate unsecured claim.
                                                                                   govemment
                                                                                   contracts)
                                                                                                                          Total claim, if       Deduction for     Unsecured
                                                                                                                          partially             value of          claim
                                                                                                                          secured               collateral or
                                                                                                                                                setoff

         Corporation Service Company            Morgan Dailey                      Professional services                                                        $912.00
         Attn: Morgan Dailey                    Morgan.Dailey@cscglobal.com
         251 Little Falls Drive                 (800) 927-9801 Ext. 62808
         Wilmington, DE 19808

      CMS Derks Star Busrnann N .                 duard Scheenstra                 Professional services                                                        $4,513.53
   10 Attn: Eduard Sxheenstra                   .eduard.scheenstra@cms-dsb.com
      Atrium-Pamassusweg 737                    +31 20 3016 447
      1077 DG Amsterdam
      PO Box 94700
      1090 GS Amsterdam
      Netherlands
      Ganfer Shore, Leeds â   uderer LLP        Craig S. Kesch                     Professional services                                                        $32,735.40
   11 360 Lexington Avenue                      ckesch@ganfershore.com
      New York, New York 10017                  (212) 922-9250




      Weil, Gotshal Å Manges LLP                Gary Holtzer                       Professional services                                                        $542,395.66
   12 Attn:
            Gary Holtzer                        gary.holtzer@weil.com
      767 Fifth Avenue                          (212) 310-8463
      New York, NY 10153-0119
      interfouch Pte. Ltd                       Toni Webber                        Intercornpany loans                                                          S22881,194.36
   13 Attn: Toni Weber                          T
      30A Kallang Place #12-06                  +65-6221-2012 Ext 2017
      Singapore 339203

   14 30851 Agoura Hills
                         Road, Suite 102        Kelly.hughes@nomadix.com
      Agoura Hills, CA 91301                    (503) 804-8575
           ..         ..                         ... ...                           .
      interTouch (USA) Inc.                     Kelly Hughes                       Intercompany loans                                                           $2,277,433.80
   15 30851 Agoura Hills
                         Road, Suite 102        Kelly.hughes@intertouch.com
      Agoura Hills, CA 91301                    (503) 804-8575

         ST Holdings LLC                        Seale A. Moorer                   Intercompany loans                                        .                   $500,000.00
   16     50 Olde Worthington Road, Suite 350   smoorer@exceptionalinnovation.com
         Westerville, OH 43082                  (614) 806-4919




     Official Form 204             Chapter 11 or Chapter   9 Cases: List of Creditors   Who Have the 20 Largest Unsecured          Claims                           page 2
                                                                               9 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                      INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12772                                Document
                                                                         Doc 1 306-2
                                                                                 Filed  Filed 12/10/18
                                                                                       12/10/18   Page Page  1111 of 23NYSCEF:
                                                                                                       9 of RECEIVED     Page ID
                                                                                                                               12/10/2018
                                                                               #:9149




     Fill in this information        to identify   the case:

     Debtor name           interTouch       Holdings      LLC

     United States Bankruptcy Court for the:              DISTRICT OF DELAWARE

     Case number (if known)
                                                                                                                                                      O Check if this is an
                                                                                                                                                         amended filing



    Official        FOrm     202

    Declaration                       Under             Penalty
                                                                            of
                                                                                  Perjury
                                                                                                   for      Non-Individual                          Debtors                   12i15


    An 'ndMdüa: who is autho±ed      to act on behalf of a non-individual   debtor, such as a corporation   or partnership,  must sign and submit this
    form for the schêdü:ês of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
    amendmen½ of those documents.       This form must state the iridividüâ|'s   position or relationship to the debtor, the identity of the deement
    and the date. Bankruptcy   Rules 1008 and 9011.

    WARNING - Bankruptcy fraud is a serious crime. Making a false sentament ennemanne property, or obt::!=!=g money or property by fraud in
    connection with a bankruptq case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
    1519, and 3571.



                      Declaration     and signature


               I am the president, another officer, or an ="hw      agent of the cc‡cæEêñ;               a member or an authorized agent of the pa-'ssNp;           or another
                         serving as a representative of the debtor in this case.

               I have examined the in'crrnation        in the documents    checked below and I have a Esâscñat!ê beliefthat        the !:f:=::|::     is true and correct:

                D       Schedu½ A/B: Assets-Real and Personal Property (Official Form 206AIB)
                O       Schedule D: Creditors Who Have Claims Secured by Property (Official Forrn 206D)
                        Schedule E/F: C.-d&m   Who Have Unsecured Claims (Official Form 206ElF )
                D       Schedule G: Executory Ce%cts   and Unexpired Leases (Official Form 206G)
                        Schedule H: Codebtors (Official Form 206H)
                        Summary of Assets and Uabilities for Non-Individuals            (Official Form 206Sum)
                        Amended Schedule
                        Chapter f f or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                O       Other document that requires a declaration

               I declare under penalty of perjury that the foregoing is true and correct.

               Executed on          December       10, 2018               X /s/ Seale A. Moorer.      Jr.
                                                                            Sigñatürs of |ñdividual signing on behalf of debtor

                                                                            Seale A. Moorer,      Jr.
                                                                            Printed name

                                                                            Sole Member
                                                                            Position or relationship to debtor




    Official Form 202                                             Declaration     Under Penalty    of Perjury for Non-Individual      Debtors
                                 BestCase,LLC- www.i.iusicum,.com
    SoftwareCopyright(c) 1996-2017                                                                                                                                 BestCaseBankruptcy




                                                                                       10 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                               INDEX NO. 650026/2018
NYSCEF     Case
         DOC.
 INTERTOUCH     2:16-cv-08033-AB-FFM
              NO.  167
               HOLDINGS  LÇgse 18-1277g                                        Document
                                                                                FEh      H 306-2     Filed 12/10/18
                                                                                            pi†gdL†W10/18      Page  Page
                                                                                                                    10      12 of 23NYSCEF:
                                                                                                                       ofRECEIVED
                                                                                                                           11         Page ID
                                                                                                                                            12/10/2018
 480     OLDE         WASHINGTON                     ROAD                    30A KALLANG   #:9150
                                                                                             PLACE    #12-06
 STE     350                                                                 ATTN         TONI      WEBER
 WESTERVILLE,                   OH 43082                                     SINGAPORE               339203




 JULIA        BETTINA               KLEIN                                     KNOBBE             MARTENS
 KLEIN         LLC                                                           2040         MAIN      STREET
 919     N.    MARKET                STREET                                    ATTN        MARK           LEZAMA
 SUITE         600                                                            14TH        FLOOR
 WILMINGTON,                    DE     19801                                  IRVINE,       CA 92614


 BUCHALTER,    A PROFESSIONAL                                       CORPOlitAEEI(S            RATH&            COBB        LLP
 16435  N SCOTTSDALE    RD                                                   ATTN         RICHARD              COBB       ESQ
 ATTN         JEFFRY            EKBOM                                         919     MARKET            STREET            STE      1800

 SCOTTSDALE,                   AZ 85254                                      WILMINGTON,                  DE    19801




 CMS     CAMERON    MCKENNA                               NABARRO           OMDERBBB             NIONOLS             ARSHT         &    TUNNELL          LLP
 78    CANNON  STREET                                                         1201        N MARKET              ST
 ATTN         HELEN           JOHNSON                                        ATTN         PATRICIA             VELLA,        ESQ
 LONDON              EC4N        6AF                                         WILMINGTON,                  DE    19801




 CMS          DERKS           STAR         BUSMANN             NV             NOMADIX             INC
 ATRIUM-PARNUSSWEG                                737                         30851        AGOURA              HILLS      RD     STE         102
 ATTN         EDUARD             SXHEENSTRA                                  ATTN         KELLY         HUGHES
 1077     DG         AMSTERDAM                                               AGOURA              HILLS,     CA 91301
 NETHERLANDS


 CORPORATION                     SERVICES                COMPANY              RAJAH         &     TANN         SINGAPORE                 LLP
 251LITTLE             FALLS          DRIVE                                   9 BATTERY              RD     # 25/01
 ATTN         MORGAN             DAILEY                                      ATTN         NIGEL         PEREIRA           ESQ
 WILMINGTON,                   DE     19808                                   SINGAPORE               049910




 FENWICK              &    WEST            LP                                 SKLAR         WILLIAMS               PLLC
 801     CALIFORNIA                  STREET                                   410     S    RAMPART              BLVD       STE         350
 ATTN         DAVID         FORST                                            ATTN         BRIAN         M WILLIAMS               ESQ
 MOUNTAIN              VIEW,          CA    94041                             LAS     VEGAS,         NV 89145




 GANFER              SHORE            LEEDS          &   ZAUDERER            ISP     HOLDINGS              LLC
 360     LEXINGTON                   AVENUE                                  450      OLDE        WORTHINGTON                    RD       STE      350
 ATTN         CRAlG         S    KESCH                                       ATTN         SEALE         MOORER
 NEW YORK,                NY     10017                                        WESTERVILLE,               OH 43082



 GATE         WORLDWIDE                     HOLDINGS            LLC          TONKON              TORP          LLP
 ROBINSON                 & COLE           LLP                               ATTN         MARK        LEROUX
 ATTN         IAN     T CLARKE-FISHER                         ESQ             888     SW      5TH     AVE          STE    1600
 666     THIRD         AVE          20TH        FL                            PORTLAND,             OR 97204
 NEW YORK,                NY     10017


 INTERTOUCH                    (USA)        INC                               WEIL        GOTSHAL              &     MANGES             LLP
 30851        AGOURA             HILLS          RD      STE    102            767     FIFTH        AVENUE
 ATTN         KELLY         HUGHES                                           ATTN         GARY       HOLTZER
 AGOURA              HILLS,      CA     91301                                 NEW YORK,             NY     10153




                                                                                                    11 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                     INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167     Case 18-12772                       Document
                                                              Doc 1  306-2
                                                                      Filed   Filed 12/10/18
                                                                            12/10/18    Page  Page
                                                                                             11      13 of 23NYSCEF:
                                                                                                ofRECEIVED
                                                                                                    11         Page ID
                                                                                                                     12/10/2018
                                                                     #:9151




                                                         United     States       Bankruptcy          Court
                                                                    District      of Delaware

     In re     interTouch    Holdings     LLC                                                                     Case No.
                                                                                   Debtor(s)                      Chapter      _11




                                             VERIFICATION                    OF CREDITOR                  MATRIX




    I, the Sole Member      of the corporation   named   as the debtor     in this case, heseby verify   that the attached   list of creditors   is true and


    correct   to the best of my knowledge.




     Date:      December     10, 2018                              fal Seale    A. Moorer,     Jr.
                                                                   Seale    A. Moorer,    Jr./Sole   Member
                                                                   Signer/fitle




    SchnereCoppight(c) 1996-2017
                               BestCase,LLC-www.bestcase.com                                                                                      BestCaseBankruploy


                                                                             12 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                               INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                              Document
                                                                       Doc 1 306-2
                                                                               Filed  Filed 12/10/18
                                                                                     12/10/18   Page1of Page
                                                                                                           1014 of 23NYSCEF:
                                                                                                          RECEIVED     Page ID
                                                                                                                             12/10/2018
                                                                             #:9152




     United States Bankruptcy Court for the:

     DISTRICT OF DELA.WARE

     Case number grknownj                                                           Chapter        11

                                                                                                                                          Check if this an
                                                                                                                                          amended filing




     Official      Form        201

                             Petition       for      Non-Individuals                                    for                                                          4ne
     Voluntary                                                                           Filing                   Bankruptcy
     If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtors              name and case number (if known).
     For more inf-.....a;vn, a separate document, instructions for BankmpMy Forms for Non-individuals, is available.


     1.     Debtor's name               interTouch    Tooco     LLC


     2.     All other names debtor
            used in the last 8 years
            Include any assumed
            names, trade names and
            doing business as names

     3.     Debtor's federal
            Employer Identification     XX-XXXXXXX
            Number (EIN)


     4.     Debtor's address            Principal place of bee!neee                                           Malling address, if different from principal place of
                                                                                                              business

                                        480 Olde Worthington        Road Ste 350
                                        Westerville,  OH 43082                                                                                                        __
                                        Number, Street, City, State & ZIP Code                                P.O. Box, Number, Street, City, State & ZIP Code

                                        Delaware                                                              Location of pdncI;ct   assets, if different from principal
                                        County                                                                place of business

                                                                                                              Number, Street, City, State & ZIP Code


     5.     Debtor's website (URL)                            . .    .


     6.     Type of debtor              g Ce" aMen (           .,";.e Limited Liability Company (LLC) and Limited Liability Pe±emh!p      (LLP))
                                        O Partnership (excluding LLP)
                                        O Other. Specify:




     Official Form 201                            Voluntary   Petition for Non-Individuals    Filing for Bankruptcy                                                page 1




                                                                                13 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                              Document
                                                                       Doc 1 306-2
                                                                               Filed  Filed 12/10/18
                                                                                     12/10/18   Page Page  1015 of 23NYSCEF:
                                                                                                     2 of RECEIVED     Page ID
                                                                                                                             12/10/2018
                                                                             #:9153
     Debtor    interTouch     Topco    LLC                                                                     case nmnber(irknown)
               Name


     7.   Describe debtor's business         A. Check one:
                                             O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             O Railroad (as defined in 11 U.S.C. § 101(44))
                                             O Stockbroker (as defined In 11 U.S.C. § 101(53A))
                                             O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             O Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             E    None of the above

                                             B. Check all that apply
                                                 Tax-exempt entity (as described in 26 U.S.C. §501)
                                             O Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             O invenimerñ advisor (as defined in 15 U.S.C. §80b-2(s)(11))

                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                                See http·//www.uscou± a-N-dif-"edonel         ecsociation-naics-codes.



     8.   Under which chapter of the         Check one:
          Bankruptcy Code is the
          debtor flting?                          Chapter 7
                                                  Chapter 9
                                                  Chapter 11. Check all that apply
                                                                    O    Debtor's aggregate rrr±‡ü=t      liÿüidated debts (excluding debts owed to insiders or affiliates)
                                                                         are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                    O    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                         business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                         statement, and federal income tax retum or if all of these documents do not exist, follow the
                                                                         procedure in 11 U.S.C. § 1116(1)(B).
                                                                         A plan is being filed with this petition.
                                                                    O    Acceptanues of the plan were solicited prepetition from one or more classes of creditors, in
                                                                         accordance with 11 U.S.C. § 1126(b).
                                                                    O    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                         Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                         attachment to Voluntary Petition lbr Non-individuals Filing for Bankruptcy under Chapter 11
                                                                         (Official Form 201A) with this form.
                                                                         The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             O Chapter 12

                                                                                 ..-
     9.   Were prior bankruptcy              g No.
          cases filed by or against
          the debtor within the last 8       O Yes.
          years?
          If more than 2 cases, attach a
          separate list.                                District                                  When                            Case number
                                                        District                                  When                            Case number


     10. Are any bankruptcy cases                No
         pending or being filed by a
         business partner or an              E Yes.
         affiliate of the debtor?
          List all cases. If more than 1,
          attach a separate list                        Debtor     interTouch    Holdings     LLC                                Reiaiionunip
                                                        District   Delaware                       When                           Case number, if known
                                        -        ____                                                                                           .




      Official Form 201                               Voluntary Petition for Nor,-h:dMduals       Filing for Bankruptcy                                           page 2




                                                                                       14 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                           Document
                                                                    Doc 1 306-2
                                                                            Filed  Filed 12/10/18
                                                                                  12/10/18   Page Page  1016 of 23NYSCEF:
                                                                                                  3 of RECEIVED     Page ID
                                                                                                                          12/10/2018
                                                                          #:9154
     Debtor    interTouch    Topco    LLC                                                                case number (nnown)
               Name


     11. Why is the case filed In      Check all that apply:
         this district?
                                               Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days kmé=ieiy
                                               preceding the date of this petition or for a longer part of such 180 days than in any other district
                                       O       A bankmpte; case cGacGrñ|ñg debtor's affiliate, general partner, or partnership Is pending in this district


     12. Does the debtor own or        g No
                     as n o
                                                   Answer below for each property that needs hd!ete         attention. Attach eddMene! sheets if needed.
                              annal    O Yu
         property that needs
         immediate attentIon?                      Why does the property need Immediate ::"an9en'           (Check all that apply.)
                                                   O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                   O It needs to be physically secured or protected from the weather.
                                                   O It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   O Other
                                                  Where Is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                   la the property insured?
                                                   O No
                                                   O Yes.      Insurance agency
                                                               Contact name
                                                               Phone



               Stanstical and administrative    information

     13. Debtor's estimation of        .        Check one:
         available funds
                                                O Funds wiII be available for distribution to unmer,urmicreditors.
                                                E After any ed±!±eave         expenses are paid, no funds will be available to unsecured creditors.
                                                                                                                                                            ___
     14. Estimated number of           g _49                                             O 1,000-5,000                                O 25,001-50,000
         creditors                                                                       O 5001-10,000
                                       O 50-99                                                                                        O 50,001-100,000
                                            100-199                                      O 10,001-25,000                              O More than100,000
                                       O 200-999

     15. Estimated Assets              g $0-$50,000                                         $1,000,001 -$10 million                   O   $500,000,001 - $1 billion
                                       O $50,001 - $100,000                                 $10,000,001 -$50 million                  O   $1,000,000,001 - $10 billion
                                       O $100,001 - $500,000                            O $50,000,001 -$100 million                   O   $10,000,000,001 - $50 blition
                                       O $500,001 - $1 million                              $100,000,001 - $500 million               O   More than $50 billion


     16. Estimated liabilities         g                                                O $1,000,001 -$10 million                     O   $500,000,001 -$1 billion
                                            $O -$50,000
                                       O    $50,001 -$100,000                           O $10,000,001 -$50 million                    O   $1,000,000,001 -$10 billion
                                       O    $100,001 -$500,000                          O $50,000,001 -$100 million                   O   $10,000,000,001 -$50 billion
                                       O    $500,001 -$1 million                            $100,000,001 -$500 million                O   More than $50 billion




      Official Form 201                          Voluntary Petition for Nen-tadMduals        Filing for Bankruptcy                                                 page 3




                                                                                  15 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                            Document
                                                                     Doc 1 306-2
                                                                             Filed  Filed 12/10/18
                                                                                   12/10/18   Page Page  1017 of 23NYSCEF:
                                                                                                   4 of RECEIVED     Page ID
                                                                                                                           12/10/2018
                                                                           #:9155
     Debtor    interTouch   Topco        LLC                                                                case number(nnam)
               Name


               Request for Relief, Declaration, and S!g-:t=-as

     WARNING - Ben½p'ef fraud is a serious crime. Making a false statement in connection with a benkmpte case can result in fines up to $500,000 or
               imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

     17. Declaration and signature
         of =uth-iz•-i                    The debtor requests relief in act:d:::e    with the chapter of title 11, United States Code, specified in this petition.
         representative of debtor
                                          I have been authorized to file this petition on behalf of the debtor.

                                          I have examined the |:fo==".=      in this petition and have a reasonable belief that the information is trued and correct.

                                          I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on      December 10. 2018
                                                           MM / DD / YYYY


                                     X    /s/ Seale A. Moorer,     Jr.                                             Seale A. Moorer,      Jr.
                                          Signature of edho±ed     representative of debtor                        Printed name

                                          Title   Sole Member




     18. Signature of attorney       X    /s/ Julia Bettina  Klein                                                  Date December 10, 2018
                                          Signature of attomey for debtor                                                MM / DD / YYYY

                                          Julia Bettina   Klein
                                          Printed name

                                          Klein LLC
                                          Flrm name

                                          919 N. Market Street
                                          Suite 600
                                          W"='=;;tcn.    DE 19801
                                          Number, Street,.City, State & ZIP Code


                                          Contact phone       (302) 438-0456              Email address       klein@kleinlic.com


                                          5198 (DE)
                                          Bar number and State




     Official Form 201                             Voluntary    Petition for Non-individuals   Flilng for Bankruptcy                                                 page 4




                                                                                    16 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                                                                                INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                                               Document
                                                                                        Doc 1 306-2
                                                                                                Filed  Filed 12/10/18
                                                                                                      12/10/18   Page Page  1018 of 23NYSCEF:
                                                                                                                      5 of RECEIVED     Page ID
                                                                                                                                              12/10/2018
                                                                                              #:9156



                                                UNANIMOUS                            WRITTEN                   CONSENT                     OF SOLE                 MEMBER
                                                                              .     OFinterTOUCH                               TOPCO             LLC


                                                                                                  December                 10, 2018


                           The          undersigned                    sole        member              ("Member")                     of   interTouch                   Topch             LLC,               a Delaware
             limited        liability           company                (the        "Company").                 does            hereby      consent           to        the      taking           of       the     following
             actions       and       does        hereby          adopt the following                          resolutions               (collectively,                 this     "Corisent"),                    pursuant    to
             the     Limited            Liability              Company    Agreemeñt                            of       interTouch           Tbpco           LLC              (the       "LLC              Agreement")
             and the Limited                    Liability            Company                Act      of the State               of Delaware:


                                           WHEREAS,                         the Member                 has reviewed                    and considered                    the materials                     presented            by
             the     management                    and         legal        advisors            of    the      Company                  regarding            the        Company's                         liabilities          and

             liquidity         situation;


                                            WHEREAS,                          the      Member            has            consulted          with        the    Company's                       management                       and
             legal       advisors          and has considered                          fully      each       ofthe         strategic         alternatives                available             to the Compâñy;


                                            WHEREAS,                          the Member                 has been               briefed       on the proposed                           voluntary                petition          to
             be filed         by    the     Company                   in the         United          States        Bankruptcy               Court          for the            District         of Delaware                     (the

             "Bankruptcy                  Court")              for     relief         under          chapter          11 of title                 11    of    the            United           States             Code          (the
             "Bankruptcy                  Code"h


                                            NOW,               THEREFORE,                            BE IT              RESOLVED,                   that     the        Company                    file      a petition            in
             the     Bankruptcy                 Court        seeking               relief      under         the        provisions          of    chapter              11 of the           Bankruptcy                     Code,
             and     the filing           of such           petition              is authorized              hereby;


                                            RESOLVED,                             FURTHER,                   that        Seale        A,   Moorer,           Jr.        (the      "Authorized                       Officer")
             be, and hereby                 is, authorized,                       empowered              and directed                 in the name             and         onbehalf                 of the Company
             to execute             and     verify            a voluntary  petition                      under            chapter  11 of the Bankruptcy    Code                                             and      to cause
              the    same          to be         filed         in the Bankruptcy                         Court             at such time   as said Authorized                                                Officer           shall
              determine            itto     be in the                best     interest         of the        Company;


                                            RESOLVED,                             FURTHER,                   that        the    Authorized              Officer    hereby    is, authorized    and
             directed         to employ               the law          firm         of Klein         LLC        as general              bankruptcy            counsel   to represent     and assist
             the Company                   in carrying                out     its respective                 duties        underthe              Bankruptcy                   Code       and          related           matters,
             and     to take         any        and      all    actions            to advance            the        Company's               rights         and         obligations,                   including             filing
             any       pleadiñgs;               and      in     connection                  therewith,              the        Authorized              Officer                             is,         authorized               and
                                                                                                                                                                         hereby
              directed         to       execute            appropriate      retention  agreements,     pay appropriate      retainers                                                                       prior        to    and

              immediately    upon                     filing     of the case under chapter      11 of the Bankruptcy      Code,    and                                                                    to cause            to be
              filed an appropriate                        application    for authority  to retain the services   of Klein    LLC;


                                            RESOLVED,                              FURTHER,                     that           the     Authorized                 Officer               be,         and          hereby          is,
             authorized             and      directed                to employ
                                                                            any                      other         professionals             to assist            the     Company                     in carrying               out
              its    duties         under          the     Bankruptcy      Code    and related    matters;                                             and        in     connection                       therewith,            the
              Authorized                Officer          be,  and   hereby    is, authorized   and directed                                                to execute                   appropriate                 retention
              agreements,                 pay      appropriate                    retainers          prior         to     and        immediately             upon              filing         of      the       case       under




                                                                                                             17 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                                                         INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                                        Document
                                                                                 Doc 1 306-2
                                                                                         Filed  Filed 12/10/18
                                                                                               12/10/18   Page Page  1019 of 23NYSCEF:
                                                                                                               6 of RECEIVED     Page ID
                                                                                                                                       12/10/2018
                                                                                       #:9157




              chapter          11 of the Bankruptcy                    Code,       and to cause               to be filed        an appropriate                  application           for authority
             to retain          the services  of any                 other       professionals               as necessary;


                                                RESOLVED               FURTHER,                   that       the   Authorized                 Officer       hereby          is, authorized              and

              directed,            in the name             and     on behalf        of the Company,                    to execute              all petitions,             schedules,         motions,
              lists,    applicadons,                 pleadings,         and      other        papers         or documents,               and      to take          any     and     all    such       other
              and      further           actions        which       such       Authorized              Officer        or the        Company's                   legal     counsel         may      deem

              necessary,                proper,      or desirable             in connection                 with    the case           under       chapter           11 of       the     Bankruptcy
              Code,         with        a view       to the      successful         prosecution               of such       case;


                                                RESOLVED               FURTHER,                   that       the   Authorized                 Officer        hereby         is, authorized              and

              directed,            in    the      name      and     on behalf            of    the         Company,            to take         such       actions         and     to make,             sign,
              execute,          acknowledge,                 and    deliver        any      and      all    such    additional            doc=‡nts,                agreements,             affidavits,
              applications                for     approvals         or rulings         of      governmental                or regulatory                 authorities,           motions,         orders,
              directions,               certificates,         requests,         receipts,         financing           statements,               or other           instruments            as may          be

              reasonably                required        to give      effect      to the foregoing   resòlutions    and to consummate       the transactions
              contemplated             by the foregoing                       resolutions,   to execute    and deliver   such instruments,      and to fully
             perform            the terms and provisions                        thereof;   and


                                                RESOLVED               FURTHER,                   that       to the    extent          that     any      of the actions             authorized            by
              any      of      the       foregoing          resolutions           have        been         taken      by   the      Authorized                  Officer      on behalf            of     the

              Company,                  such     actions      are hereby          ratified        and confirmed                 in their        entirety.


                             This         Consent          may      be executed               either         by    manual         or     electronic             signature         or     a feesimile
              versiorrof             a manual           or electronic           signature



                             IN         WITNESS             WHEREOF,                the       undersigned             has executed                this      Consent         as of the          day      and
              year     first       written         above.


                                                                                      SOLE             ME                  R           interTOUCH                       TOPCO            LLC


                                                                                      By·

                                                                                                       Name:           eale            Moorer,            Jr.




                                                                                                             -2-




                                                                                                  18 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                            INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                          Document
                                                                   Doc 1 306-2
                                                                           Filed  Filed 12/10/18
                                                                                 12/10/18   Page Page  1020 of 23NYSCEF:
                                                                                                 7 of RECEIVED     Page ID
                                                                                                                         12/10/2018
                                                                         #:9158




         Debtor name          interTouch   Topco   LLC

         United States Bankruptcy Court for the:      DISTRICT OF DELaWARE

         Case number (if known)
                                                                                                                                         O Check if this is an
                                                                                                                                             amended filing



        Official       Form      202

        Declaration                    Under        Penalty           of
                                                                           Perjury
                                                                                             for      Non-Individual                   Debtors                   12n5


        An individual who is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit this
        form for the schedules of assets and liabilities, any other document that requires a declaration that Is not included in the dc=====t, and any
        amendments of those documania This form must state the individual's position or reiaüonship to the debtor, the identity of the document,
        and the date. Bankruptcy Rules 1008 and 9011.

        WARNING - Bankruptcy fraud is a serious crime. Making a false seMment, concealing property, or obtaining money or property by fraud in
        conn==den with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
        1519, and 3571.



                        Declaration and signature


               I am the prea!dent. another officer, or an ::±o±d   agent of the e",:on:tion;       a member or an =uth=±cd   agent of the partnership; or another
               indMdual serving as a -ap~:eontative of the debtor in this case.

               I have examined the !n'o-nation in the    hm=±       checked below and I have a reasonable belief that the information is true and correct:

                   O      ScheduleA/B: Assets-Real and Personal Property (Official Form 206A/B)
                   O      Sch•du½ D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                   O      ScheduleE/F: Creditors Who Have Unsecured Claims (Official Form 206E/F )
                   O      ScheduleG: Executory Contracts and Unexpired Leases (Official Form 206G)
                   O     Schedule H: Codebtors (Official Form 206H)
                   O     Summary of Assets and Llabilities for ::ca-|adMduals (Official Form 206Sum)
                   O     Amended Schedule
                         Chapter 11 or Chapter 9 Cases: List of Creditors Who HaveThe 20 Largest U-2•-'            Claims and Are Not insiders (Official Form 204)
                   O     Other document that requires a declaration

               I declare under penalty of perjury that the fo~:go!ng is true and correct.

                   Executed on      December10,     2018          X /s/ Seale A. Moorer, Jr.
                                                                    Signature of individual signing on behalf of debtor

                                                                      Seale A. Moorer,      Jr.
                                                                      Printed name

                                                                      Sole Member
                                                                      Position or relationship to debtor




        Official Form 202                                     Declaration Under Penalty of Perjury for Non-individual        Debtors
        Software
               Copyright
                      (c)1996-2017
                                Bestcase,LLc-www.besicase.com                                                                                         BestCaseeankruptcy




                                                                                19 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                                                 INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                                        Document
                                                                                 Doc 1 306-2
                                                                                         Filed  Filed 12/10/18
                                                                                               12/10/18   Page Page  1021 of 23NYSCEF:
                                                                                                               8 of RECEIVED     Page ID
                                                                                                                                       12/10/2018
                                                                                       #:9159



          Debtor name interTouchTopco LLC

          United States Bankruptcy Court for the:                                            District of Delaware
                                                                                                         (**
                                                                                                                                                                      O   Check   if thiS iS an
          Case number (lf known):           __
                                                                                                                                                                          amended    filing




       Official       Form            204

       Chapter               11      or     Chapter              9 Cases:             List      of   Creditors               Who       Have        the       20    Largest

       Unsecured                    Claims              and      Are       Not       Insiders                                                                                         12/1s


       A list of creditorsholding the 20 largest unsecured claims must be filed In a Chapter 11 or Chapter 9 case. Include claims which thedebtor
       disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
       secured creditors, unless the unsecured claim resulting from !=deq::ate    collateral value places the creditor among the holders of the 20
       largest unsecured          claims.




                                                                                                                                              Total clairn, if    Deduction for     Unsecured
                                                                                                                                   p          partlatly           valueof           claim


        CMS Cameron McKenna Nabarro Olswang Helen Johnson                                            Professional services                                                        $152,576.58
   1    LLP                                 Helen.Johnson@cms-cmno.com
        Attn: Helen Johnson                 +44 20 7367 3339
        Cannon Place
         8 Cannon Street                                                                                                                  !
        pndon EC4N 6AF
        (UnitedKingdom

         uchalter, A Professional Corporation                 Jeffery Ekbom                          Professional services                                                        $33,646.00
         ttn: Jeffery Ekbom                                   jekbom@buchalter.com
        16435North Scottsdale Road                            (480) 383-1821
        Suite 440
            itsdale, AZ 85254-1754
        Morris, Nichols, Arsht & Tunnell LLP                  Patricia Vella, Esq.                   Professional services                                                        $69,356.90
   3    Attn: Patricia Vella, Esq.                            pvella@mnatcom
        1201 North Market Street                              (302) 351-9303
        P.O. Box 1347
        Wilmington, DE 19899-1347
        Tonkon Torp LLP                                       Mark LeRoux                            Professional services                                                        $336,097.34
        Attn: Mark LeRoux                                     mark.lem     toakon.com
        888 SW Fifth Ave., Suite 1600                         (503) 802-2022

        RAJAH & TANN SINGAPORE LLP                            Nigel Pereira, Esq.                    Professional services                                                        $67,027.85
   5    Attn: Nigel Pereira, Esq.
        9 Battery Road #25-01                                 nigel.pereira@rajahtann.com
        Singapore 049910                                       65 62320629
        SKLAR WILLIAMS PLLC                                     ryan M. Williams, Esq.               Professional services                                                        $9,952.75
        LAW OFFICES                                               Iliams@sklar-law.com
        Attn: Bryan M. WIIIiams, Esq.                          702) 360-6000
         10 South Rampart Boulevard
         utte 350
           s Vegas, Nevada 89145
        Fenwick & West LLP                                    bavid Forst                            Professional services                                                        $112,035.70
   7    Attn: David Forst                                      frost@fenwick.com
        801 Califomia St.                                     (650) 335-7254
        Mountain View, CA 94041
        Landis Rath & Cobb LLP                                Richard Cobb, Esq.                     Professional services                                                        $3,295.35
   8    Attn: Richard Cobb, Esq.                              Cobb@lrclaw.com
        919 Market Street, Suite 1800                         (302) 467-4400
        PO Box 2087
           Imington, DE 19899




       Official Form 204                    Chapter11     or Chapter 9 Cases: List of Creditors          Who Have the 20 Largest Unsecured               Claims                       page 1
                                                                                                20 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                               INDEX NO. 650026/2018
         Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO. 167      Case 18-12773                            Document
                                                                     Doc 1 306-2
                                                                             Filed  Filed 12/10/18
                                                                                   12/10/18   Page Page  1022 of 23NYSCEF:
                                                                                                   9 of RECEIVED     Page ID
                                                                                                                           12/10/2018
                                                                           #:9160
                                                                                                              Case number (nnown)
       Debtor        interTouch Holdings LLC
                     Name




        Name of creditor and complete               Name, te!ephone number, and       .Nature of the claim     indicate if   Amount of unsecured claim
        mailing address, inah=tina zip code         email address of creditor          (for example, trade     claim is      If the claim la fully unsscGrad, fill in only unsecured
                                                    contact                            debts, bank loans,      conting=at    claim amount. If claim is partially secured, fill in
                                                                                       professional            z"T'-'
                                                                                                                             total claim amount and deduction for value of
                                                                                       services, and           or disputed   collateral or setoff to calculate unsecured claim.
                                                                                       govemment
                                                                                       contracts)
                                                                                                                             Total claim, If     Deduction for       Unsecured
                                                                                                                             partially           value of            claim
                                                                                                                             secured             collateral or
                                                                                                                                                 setoff

        Corporation Service Company               Morgan Dailey                       Professional services                                                        $912.00
   9    Attn: Morgan Dailey                       Morgan.Dailey@cscglobal.com
        251 Little Falls Drive                    (800) 927-9801 Ext. 62808
        Wilmington, DE 19808

      CMS Derks Star Busmann N.V.                 Eduard Scheenstra                   Professional services                                                        $4,513.53
   10 Attn: Eduard Sxheenstra                     eduard.scheenstra@cms-dsb.com
      Atrium-Pamassusweg 737                      +31 20 3016 447
       1077 DG Amsterdam
      .PO Box 94700
       1090 GS Amsterdam
      Netherlands
      Ganfer Shore, Leeds & Zauderer LLP          Craig S. Itesch                     Professional services                                                        $32,735.40
   11 360 Lexington Avenue                        ckesch@ganfershore.com
      New York, New York 10017                    (212) 922-9250




      Weil, Gotshal & Manges LLP                  Gary Holtzer                        Professional services                                                        $542,395.66
   12 Attn:
            Gary Holtzer                          gary.holtzer@well.com
      767 Fifth Avenue                            (212) 310-8463
      New York, NY 10153-0119
      interTouch Pte. Ltd                         Toni Webber                         Intercompany loans                                                           $22,881,194.36
   13 Attn: Toni Weber                            T
      30A Kallang Place #12-06                    +65-6221-2012 Ext 2017
      Singapore 339203
      Nomadix, Inc.                               Kelly Hughes                        Intercompany loans                                                           $14,901,200.48
   14 30851 Agoura Hills
                         Road, Suite 102          Kelly.hughes@nomadix.com
      Agoura Hills, CA 91301                      (503) 804-8575

      interTouch (USA) Inc.                       Kelly Hughes                        Intercompany loans                                                           $2,277,433.80
   15 30851 Agoura Hills Road, Suite 102          Kelly.hughes@intertouch.com
      Agoura Hills, CA 91301                      (503) 804-8575


   16 450 Olde Worthington Road, Suite 350        smoorer@exceptionalinnovation.com
      Westerville, OH 43082                       (614) 806-4919




       Official Form 204           Chapter     11 or Chapter 9 Cases: List of Creditors    Who Have the 20 Largest U,,éés           , d Claims                          page 2
                                                                                21 of 22
FILED: NEW YORK COUNTY CLERK 12/10/2018 01:06 PM                                                                                INDEX NO. 650026/2018
        Case
NYSCEF DOC.   2:16-cv-08033-AB-FFM
            NO.  167    Case 18-12773                      Document
                                                             Doc 1  306-2
                                                                     Filed   Filed 12/10/18
                                                                           12/10/18    Page  Page
                                                                                            10 of  23 of 23NYSCEF:
                                                                                                  10
                                                                                                RECEIVED     Page ID
                                                                                                                   12/10/2018
                                                                    #:9161




                                                         United     States     Bankruptcy      Court
                                                                    District    of Delaware

        In re   interTouch    Topco   LLC                                                                   Case No.
                                                                                Debtor(s)                   Chapter       11




                                               VERIFICATION               OF CREDITOR               MATRIX




       I, the Sole Member    of the co-;e±en      named as the debtor in this case, hereby verify   that the enechad list of creditors   is true and


       correct to the best of my knowicdge.




        Date:    December     10, 2018                            /s/ Seale A. Moorer, Jr.
                                                                  Seale A. Moorer, Jr.ISole    Member
                                                                  Signer/Title




       Software                BestCase,LLC-wwwheatenna
              Oc ft (c)1996-2017                      enm                                                                                 BestCaseBankruptcy




                                                                         22 of 22
